Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2018

The Court of Appeals hereby passes the following order:

A18I0099. IN THE INTEREST OF G. L. S., A CHILD.

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Juvenile Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.
      Further, the parties are directed to brief the issue of whether this Court has
jurisdiction to consider the merits of the Juvenile Court’s entry of the transfer order
to Superior Court. The State’s motion to dismiss the application is DENIED AS
MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/24/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.